DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  it appears that claim 9 was intended to be dependent upon claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5692027 (Yoshimura).
Regarding claim 1:
Yoshimura disclose an extra-oral dental imaging apparatus (Fig. 1, 40) for obtaining a radiographic image of a patient, the apparatus (40) comprising: 
a support frame (2, 4, 5, and 8), 
a gantry (1) that supports an x-ray source (37) and at least one x-ray sensor (21) in correspondence with the x-ray source (37), the gantry (1) being movable relative to the support frame (2), 
wherein the apparatus (40) further comprises a seat arrangement (6) that is connected to the support frame(2)  and that is movable between at least two distinct positions (column 10, lines 53-61): 

at least one rest position in which the seat arrangement (6) is located away from the working area so as to leave clear the working area under the gantry (1).
Regarding claim 2:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat arrangement comprises a seat assembly (6) and a connecting arm (11).
Regarding claim 3:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat assembly comprises a seat part (6) and a leg assembly for ground support (11).
Regarding claim 4:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat arrangement is configured to pivot relative to the support frame (Fig. 1, column 10, lines 53-61, 28, wherein oscillating member 11 pivots via rotary shaft 10).
Regarding claim 5:
Yoshimura disclose the dental imaging apparatus of claim 4, wherein the seat arrangement is configured to pivot relative to the support frame through a pivoting assembly (Fig. 1, column 10, lines 53-61, 28, wherein oscillating member 11 pivots via rotary shaft 10)
Regarding claim 15:
Yoshimura disclose the dental imaging apparatus of claim 2, wherein the connecting arm is an hinged arm (Fig. 1).
Regarding claim 16:
Yoshimura disclose a method for using an extra-oral dental imaging apparatus for obtaining a radiographic image of a patient, the apparatus comprising: 

a gantry (1) that supports an x-ray source (37) and at least one x-ray sensor (21) in correspondence with the x-ray source (37), the gantry (1) being movable relative to the support frame (2), 
a seat arrangement (6) that is connected to the support frame (5), wherein the method comprises moving the seat arrangement between at least two distinct positions: 
a working position in which the seat arrangement is located in a working area under the gantry (Fig. 1, column 10, lines 53-61, 28, wherein oscillating member 11 pivots via rotary shaft 10), 
a rest position in which the seat arrangement is located away from the working area so as to leave clear the working area under the gantry (Fig. 1, column 10, lines 53-61, 28, wherein oscillating member 11 pivots via rotary shaft 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5692027 (Yoshimura).
Regarding claim 14:
Yoshimura disclose the dental imaging apparatus of claim 1, wherein the seat arrangement is configured to pivot relative to the support frame (Fig. 1).  
Yoshimura fail to teach the seat arrangement configured to translate relative to the support frame.
.
Allowable Subject Matter
Claims 6-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6:
Yoshimura disclose the dental imaging apparatus of claim 5, but fail to teach the details of wherein the support frame comprises an indexed face which includes at least two indexed positions corresponding to said at least two distinct positions of the seat arrangement respectively, the seat arrangement being configured to pivot relative to the indexed face through the pivoting assembly to move from one indexed position to another.  Claims 7-13 depend from clam 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANI FOX/
Primary Examiner
Art Unit 2884